Citation Nr: 1716775	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee condition with lower leg and ankle pain.

2. Entitlement to an increased disability rating in excess of 10 percent for post-operative degenerative joint disease of the left knee.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs. In November 2014, the Board remanded the increased rating and TDIU claims for further development.  However, as set out below, additional development remains necessary. 

Furthermore, regarding the Veteran's claim for TDIU, following the November 2014 Board remand, in an October 2015 rating decision, the claim was denied.  In November 2015 the Veteran submitted a Notice of Disagreement.  However, as stated in the prior Board remand, the Veteran has raised the issue of entitlement to TDIU as part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As entitlement to a TDIU has been raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Therefore, despite the prior denial, in light of Rice, the claim for TDIU remains part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2016).

Regarding the Veteran's claim for entitlement to service connection for a right knee condition with lower leg and ankle pain, the Board recognizes there is positive and negative evidence.  

In March 2014, the Veteran underwent a VA examination on the right knee where a diagnosis of degenerative joint disease in the right knee was confirmed.  The VA examiner opined the Veteran's right knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The VA examiner explained:

He does have moderate to severe degeneration in his right knee however the degeneration is bilateral.  The left from injury and the right from age.  Evidence based medicine indicates one pathological joint does not affect other joints.  See "Symptoms [in] the Opposite or Uninjured Joint" by Dr. Ian Harrington, 2005.

The Board finds that this opinion is not adequate as it failed to provide an opinion as to whether the Veteran's right knee disability is directly related to service, including consideration of evidence within the Veteran's service treatment records in which the Veteran reported bilateral knee pain.

In addition, according to a Physician's Questionaire, dated May 2014, provided by the Veteran's representative, the Veteran's physician, Dr. R. Kashyap, stated he had treated the Veteran for over eight years and opined that the Veteran's right knee condition "is/could ... more likely than not, be due to/aggravated by his service connected left knee."  However, the Board finds that this opinion is not adequate, as a rationale was not provided.  In addition, this opinion does not address the March 2014 VA examiner's determinations or the Veteran's reports of bilateral knee pain during service.

As such, further development is necessary before a final determination is made.  The Veteran must be afforded a new VA examination for his pending claim for service connection. See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Regarding the Veteran's claim for an increased disability rating, the Veteran was afforded VA examination in January 2015.  The Board notes, however, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

While the January 2015 VA examination tested for range of motion for the left knee, a review of the claims file reveals that this VA examination did not conduct joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  In short, the VA examination is inadequate.  Thus, at present, none of the more current medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.  In order to comply with Correia, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

Finally, the Veteran contends that he is entitled to TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) from December 22, 2014.  However, the Board finds that, given the statement of the March 2014 VA examiner that the Veteran's right knee "degeneration is as bad as the left and he is unable to work," a referral to the Director of Compensation Service is warranted for consideration of an extraschedular TDIU prior to December 22, 2014.  

As the Veteran is schedularly eligible for a TDIU from December 22, 2014, the Board notes that the remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. Thus, on remand the VA examiner conducting the above-directed examinations of the Veteran's knees must also provide discussion of the functional effects of his knee disabilities and his other service-connected disabilities, both individually and when considered together.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims folder. 

2. After any additional records are associated with the claims file, schedule the Veteran for a VA bilateral knee examination with an appropriate specialist to determine the nature and etiology of the Veteran's right knee disorder and the current severity of his left knee disorder. The claims file must be provided to the examiner for review in conjunction with the examination and such must be acknowledged.  All appropriate testing must be accomplished.  

Right knee-The examiner must, first, determine the nature of the Veteran's diagnosed degenerative joint disease of the right knee. The examiner must review the claims file, examine the Veteran, and provide an opinion as to whether it is at least as likely or not (i.e. a 50% probability or greater) that any such condition is etiologically related to the Veteran's military service. The examiner must also opine as to whether it is at least as likely as not that the Veteran's right knee disorder has been caused or aggravated by his service-connected post-operative degenerative joint disease of the left knee.

The Veteran's lay statements and any pertinent in-service (namely, the Veteran's in-service report of bilateral knee pain) and post-service treatment records must also be considered and discussed.

All findings and conclusions must be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Left knee-Second, the examiner must ascertain the current severity and manifestations of his service-connected left knee disability.  The examiner must provide information concerning the nature and extent of the Veteran's left knee disability.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report must also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing for both knees in the following areas: active motion; passive motion; weight-bearing; and nonweight-bearing.

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

Functional effects-In rendering the above opinions, the examiner must also provide a discussion of the functional effects of the Veteran's service-connected disabilities, either individually or taken in their totality. In providing this discussion, the examiner must not consider or discuss impairment related to nonservice-connected disability or the Veteran's age.

The Veteran is currently service-connected for the following disabilities: persistent depressive disorder; osteochrondritis dessecans, post-operative, of the left knee; tinnitus; scar status-post left knee surgery; and bilateral hearing loss. 

3. Then, if the criteria for a schedular TDIU prior to December 22, 2014 (or at any point during the appeal period) are still not met, refer the issue of entitlement to a TDIU on an extraschedular basis prior to December 22, 2014 to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b).

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




